                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


RYAN O’BOYLE,

                       Plaintiff,

               v.                                             Case No. 16-cv-0959-bhl

GILBERT CARRASCO, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Ryan O’Boyle, who is representing himself, failed to appear at a February 18,
2021 telephonic status conference. O’Boyle was given an opportunity to explain why the Court
should not dismiss his case based on his failure to appear at the conference. About a week later,
on February 26, 2021, O’Boyle filed a letter apologizing for his absence and asserting that he
would like to continue with the case. In light of O’Boyle’s explanation and his desire to continue,
the Court will excuse his absence. The Court advises O’Boyle to carefully review his mail to avoid
missing future correspondence from the Court.
       Finally, as the Court observed at the conference (the audio of which is available on the
Court’s docket), it appears that the issues in this case may have been fully litigated in O’Boyle’s
criminal proceedings and/or state and federal habeas proceedings. As such, before moving
forward, the Court would like the parties to brief whether this case must be dismissed because
O’Boyle’s claims are precluded by prior litigation. Defendants’ brief arguing for dismissal on this
basis is due March 30, 2021, and O’Boyle’s response is due April 20, 2021. Defendants may file
a reply by April 27, 2021. The Court reminds O’Boyle that failure to timely respond will be
sufficient cause for the Court to dismiss this case. See Civil L.R. 7(d); Civil L.R. 41(c).
       Dated at Milwaukee, Wisconsin this 1st day of March, 2021.

                                              BY THE COURT:

                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge



          Case 2:16-cv-00959-BHL Filed 03/01/21 Page 1 of 1 Document 52
